*302Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 10, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender to a term of 5 to 10 years, unanimously affirmed.
The court properly admitted the undercover officer’s testimony that the codefendant gave her defendant’s beeper number during the negotiation and arrangement of a drug transaction. This testimony was not received for its truth, but as background evidence to complete the narrative, in that it was necessary for the jury’s understanding of how the officer obtained defendant’s beeper number, and why the officer, who had previously arranged to make a purchase from the codefendant, instead contacted defendant and purchased heroin from him (see People v Tosca, 98 NY2d 660 [2002]; People v Rivera, 96 NY2d 749 [2001]). Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.